Citation Nr: 0117754	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and County Service Officer



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1948 to January 
1952.  The veteran died in July 1998.  The appellant seeks 
benefits at the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1998.  

2.  The appellant filed a claim for death pension benefits on 
September 22, 1998.  

3.  The RO did not receive a claim for death pension 
benefits, formal or informal, prior to September 22, 1998.  


CONCLUSION OF LAW

The requirements for entitlement to an earlier effective date 
for an award of non-service-connected death pension benefits 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The appellant 
has been notified in the statement of the case of the type of 
evidence needed to substantiate this claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The veteran died on July [redacted], 1998.  On September 22, 1998, 
the RO received a claim for death pension benefits.  In 
November 1998, the RO granted the claim for benefits and 
informed the appellant that she was entitled to payments 
effective October 1, 1998.  

The appellant seeks an earlier effective date for benefits.  
In May 2001, the appellant testified that shortly after her 
husband's death, she approached an official at the state 
veteran's service office who informed her that she should not 
file a claim for benefits until after 45 days had passed from 
the date of her husband's death.  According to the appellant, 
she later spoke with another individual who informed her that 
she should not delay in filing her claim.  Thereafter, on 
what she believed to be approximately August 11, 2001, the 
appellant submitted to the state veteran's service office the 
forms necessary to initiate a claim for benefits.  The 
service office, however, apparently did not file the claim 
until September of that year.  The appellant maintains that 
she discharged her obligations to act promptly in good faith 
and that, therefore, the grant of benefits should be made 
effective as early as the date of her husband's death.  

In support of her claim, the appellant has also submitted a 
March 2001 statement of the county service officer of the 
department in question.  That county service officer also 
offered testimony on the appellant's behalf.  The county 
service officer's statement confirms that the appellant first 
approached the state office in July 1998, that an officer 
then employed by the office incorrectly informed the 
appellant that she should wait 45 days to file her claim, 
that the appellant nonetheless submitted the requisite forms 
on either August 10 or 11, 1998, and that the county service 
officer's predecessor failed to forward the claim to the RO 
until months later.  

The Board is sympathetic to the appellant's argument.  
Evidence submitted by the appellant in support of her claim 
for an earlier effective lends substantial credence to her 
contentions concerning the factual underpinnings of her 
claim.  The events that resulted in the delay in the filing 
of her claim with the VA are unfortunate.  However, the law 
in this area is clear and does not support the appellant's 
claim for an earlier effective date.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall not be earlier than 
the date of receipt of the application therefor. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If an application for death 
pension is received within 45 day from the date of death, the 
effective date shall be the first date of the month in which 
the death occurred.  38 U.S.C.A. § 5110(d)(2).  Otherwise, 
the effective date is the date of the receipt of the claim.  
38 C.F.R. § 3.400(3). 

In this case, the VA did not receive the appellant's claim 
for benefits within 45 days of the veteran's death, even 
though the appellant apparently discussed the claim with a 
state veteran's service office well within that time.  The VA 
may not make the effective date for the grant of benefits 
earlier than the date of actual receipt of the appellant's 
claim.  

In support of her claim, the appellant has pointed to 
erroneous information provided by the state veteran's service 
office.  That office is not an agent of the VA and is not 
authorized to receive claims on behalf of the VA or to make 
representations on behalf of the VA.  Furthermore, even in 
cases where alleged errors by the VA itself deterred 
claimants from filing claim at an earlier date, courts have 
held that a basis did not lie for awarding retroactive 
benefits in a manner inconsistent with the express effective 
date provisions of 38 U.S.C.A. § 5110.  See McCay v. Brown, 
106 F.3d 1577, 1581-82 (Fed. Cir. 1997); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).  See also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  Whether the appellant timely 
submitted the forms in question to the state veteran's 
service office or whether that office provided the appellant 
with erroneous information, unfortunately, cannot alter the 
Board's analysis.  

The Board notes that the appellant's application for burial 
benefits was filed with the RO on August 12, 1998.  Any 
communication indicating an intent to apply for a VA benefit 
may be considered an informal claim as long as such informal 
claim identifies the benefits being sought.  Shields v. 
Brown, 8 Vet. App. 346, 349 (1995); see also 38 C.F.R. 
§ 3.155(a).  The appellant's August 12, 1998 submission, 
however, may not be construed as a informal claim for pension 
benefits, and, therefore, does not offer a basis for an 
earlier effective date for the benefits in question.  

In this respect, the Court has held that an application for 
burial benefits is not an application for DIC benefits, where 
the form does not reflect a representation that the veteran's 
death is related to service.  Mitscher v. West, 13 Vet. App. 
123 (1999); Shields, 8 Vet. App. 346, 349.  Although these 
cases do not specifically address informal claims for death 
pension benefits, the Court in Shields observed that an 
application for burial benefits resulted in no " 'apparent 
entitlement' to pension, since there was no showing, minimal 
or otherwise, that the appellant met the net worth 
limitations for the receipt of death pension benefits."  8 
Vet. App. at 350.  The claim for burial benefits, therefore, 
was insufficient to place the RO on notice that the appellant 
also sought death pension benefits and does not constitute an 
informal claim for such benefits.  Unfortunately, the 
appellant did not file a claim, formal or informal, with the 
VA prior to the September 22, 1998 claim upon which the 
effective date in question has been assigned.  Consequently, 
the Board has no alternative but to deny the appellant's 
request for relief.  


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

